DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 7, 15, 17, 26, 35, 37, 40, 46-49, and 64-74 are pending.
Claims 2, 26, 40, 66, 69-70 are newly amended.
Claims 46-49 and 64-65 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022 and was made final.
Claims 2, 7, 15, 17, 26, 35, 37, 40, and 66-74 have been examined on the merits.


Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.



Claim Objections
	Claim 69 is objected to because of the following informalities:  
Claim 69, in the communications filed 09/08/2022 states that the claim 69 was “Previously Presented”. 
However, claim 69 has been amended to replace “cuprous sulfate” with “water soluble copper compound”. 
Additionally, the Remarks, responsive to 09/08/2022 indicates that this claim has been amended (Remarks, p6). Therefore, it appears that the claim has been intended to be amended. 
Appropriate correction is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 7, 15, 17, 26, 37, 40, 66-68, and 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (Biotechnology Progress, 1990, previously cited 06/08/2022, hereafter “Ozturk”) in view of Pezzini et al. (Journal of Chromatography A, 2011, hereafter “Pezzini”) as evidenced by Serrato et al. (Biotechnology and Bioengineering, 2004, previously cited 06/08/2022, hereafter “Serrato”).
In regards to claims 2, 15, 67, Ozturk teaches a method of culturing murine hybridoma cells in a single continuous bioreactor (Abstract, p437). Ozturk teaches that the effects of different dissolved oxygen saturation (ranging from 100% to 0%) were tested over 180 days (Abstract, p437; Figure 2, p439). Ozturk also teaches that samples were taken daily, assayed for glucose and various amino acids, and cells counted (Materials and Methods, Analytical Methods, p439). Ozturk also teaches that the concentrations of those chemicals and the number of cells changed depending on the dissolved oxygen saturation (Figure 2, p439; Tables 1 and 2, p440).
In regards to the steps in claim 1, the culturing conditions whereby the dissolved oxygen was 100%, can correspond to the first culture medium, and the samples taken at that condition can correspond to the first product variant. The culturing conditions whereby any one of the dissolved oxygen was less than 100% (for example, 78% O2 between days 50 and 60, Figure 2, p439) can correspond to, at least, the second culture medium, and the samples taken during those conditions correspond to the second product variant. Changes in cell viability, glucose concentration, organic acids and bases, and amino acids, as a result of the changes in dissolved oxygen at a different time points correspond to at least different chemical and biological properties between first and second product variants.  
That being said, it should be noted that the condition whereby dissolved oxygen was 100% does not necessary refer to the only condition that can be described as a “first culture medium” and the condition whereby dissolved oxygen was 78% does not necessary refer to the only condition that can be described as a “second culture medium”. Since there are multiple percentages of dissolved oxygen (12 different conditions of dissolved oxygen in fact, see Figure 2, p439), all that is required to establish a first and second condition is any one instance where oxygen was dissolved at a particular percentage and a subsequent instance where it was dissolved at a different percentage. Therefore, as above, while the instances whereby dissolved oxygen was 100% and 78% are given as examples of a first and second condition, respectively, the instances whereby oxygen was 0% and then 83%, etc. (Figure 2, p439) could be a first and second condition, respectively, as well.
Ozturk does not explicitly teach steps of purifying first or second product variants.
However, Pezzini teaches that culture product variants (such as monoclonal antibodies) have become the tool of choice for treating diseases such as cancers (p8198, Introduction). Pezzini also teaches that purification of culture media can eliminate contaminating proteins (called host cell proteins) which can ensure that the purity specifications required by regulatory authorities is met (p8198, Introduction). Furthermore, Pezzini teaches multiple methods for purifying culture product variants (such as monoclonal antibodies) are known in the art, including chromatography (p8198, Introduction).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Ozturk and include purification steps because purification of culture product variants (such as monoclonal antibodies) is required before they can be used for therapeutic purposes. Furthermore, because Pezzini teaches multiple purification steps that are known in the art, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 7, Ozturk teaches that dissolved O2 levels were kept at 100% (the first condition) between days 40 and 48 (p439, Results). As above, Ozturk teaches that samples were taken daily, assayed for glucose and various amino acids, and cell counted (Materials and Methods, Analytical Methods, p439), and therefore over the span of days 40-48. Therefore, Ozturk teaches that additional conditioned medium was obtained after the first variant was recovered.
In regards to claim 17, as above Ozturk teaches the cells were cultured in a single continuous bioreactor (Abstract, p437), and that samples were taken daily, assayed for glucose, various amino acids, and cell counts (Materials and Methods, Analytical Methods, p439) While Ozturk does not use the phrase “perfusion production culture”, the specification describes a perfusion production culture as a culture  “harvested continuously or at specified intervals over a period of time” (p17, last paragraph), which is the same as the method taught by Ozturk.
In regards to claim 26, Ozturk teaches that at day 48 the dissolved oxygen was changed to 78% which was maintained until approximately day 55 (p439, Results; Figure 2). As above, Ozturk teaches that samples were taken daily, assayed for glucose and various amino acids, and cell counted (Materials and Methods, Analytical Methods, p439), and therefore over the span of days 48-55. Therefore, Ozturk teaches that additional conditioned medium was obtained after a second variant was recovered.
In regards to claim 37, Ozturk does not explicitly teach that the first product variant differs from the second variant by glycosylation or charge. However, as above, Ozturk teaches that the effects of different dissolved oxygen saturation (ranging from 100% to 0%) were tested over 180 days (Abstract, p437; Figure 2, p439).
As background, glycosylation is chemical reaction whereby a carbohydrate is covalently bonded to another molecule, usually proteins or lipids. As evidenced by Serrato, oscillations (or changes) in dissolved oxygen results in differences in glycosylation of antibodies produced in bioreactors (Abstract, p176; Table 2, p182). Ozturk also teaches that cells produced antibodies (p443, antibody synthesis). Therefore, since Ozturk changes the percentages of dissolved oxygen over time, while antibodies were being produced, the method of Ozturk would inherently produce differences in glycosylation between first and second product variants (because differently glycosylated antibodies would be in those variants) as a matter of natural biochemical phenomena.
Furthermore, even if it did not, since Applicant’s disclosure (claim 37 and specification) indicate that the steps of claim 2 are sufficient to establish conditions where first and second variants differ by glycosylation or charge, and since Ozturk carries out these steps, the method of Ozturk inherently establishes conditions where first and second variants differ by glycosylation or charge.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 40, Ozturk teaches that the concentrations of nutrients such as glucose or glutamine fluctuated (both increased or decreased) over the different dissolved oxygen conditions (p439, Figure 2). Therefore, as a result of a manipulation of any first condition (change in dissolved oxygen concentration), the concentration of nutrients such as glucose or glutamine in any subsequent second condition increased or decreased accordingly.
In regards to claim 66, as above, Ozturk teaches Ozturk teaches that the effects of different dissolved oxygen saturations (ranging from 100% to 0%) were tested over 180 days (Abstract, p437; Figure 2, p439). Ozturk also teaches that samples were taken daily, assayed for glucose, various amino acids, and cells counted (Materials and Methods, Analytical Methods, p439). Ozturk also teaches that the concentrations of those chemicals and the number of cells changed depending on the dissolved oxygen saturation (Figure 2, p439; Tables 1 and 2, p440). Therefore, the third condition could be any condition different from the first or second conditions (for example, 35% dissolved O2 around day 60), and the third variant product would be the samples recovered at this time.
In regards to claim 68, as above, Ozturk teaches cells were cultured in a single continuous bioreactor over all conditions (Abstract, p437; Figure 3, p439).
In regards to claims 71-72, Ozturk teaches that the concentrations of lysine fluctuated (both increased or decreased) over the different dissolved oxygen conditions (p440, Table 2). Therefore, as a result of a manipulation of any first condition (change in dissolved oxygen concentration), the concentration lysine in any subsequent second condition increased or decreased accordingly.
Therefore, the combined teachings of Ozturk and Pezzini renders the invention unpatentable as claimed.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ozturk, in view of Pezzini, as evidenced by Serrato, as applied to claims 2, 7, 15, 17, 26, 37, 40, 66-68, and 71-72, and in further view of Heidemann et al. (US 20030113915 A1, 2003, previously cited 06/08/2022, hereafter “Heidemann”).
The combined teachings of Ozturk and Pezzini are relied upon as above.
In regards to claim 35, Ozturk does not explicitly teach that the bioreactor had varying diameters. However, Heidemann teaches a bioreactor comprised of varying diameters (Figs 2-3). Heidemann also teaches that the bioreactor is an improvement over other bioreactors in regards to seed-train expansion (paragraph [0009]). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Ozturk and specifically use a variable diameter bioreactor because it would improve expansion of cells, speeding up experiments and saving expenses. Furthermore, because Heidemann demonstrates that bioreactors with variable diameters can be used to culture cells, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Ozturk, Pezzini, and Heidemann renders the invention unpatentable as claimed.


Claims 40 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk in view of Pezzini, as evidenced by Serrato, as applied to claims 2, 7, 15, 17, 26, 37, 40, 66-68, and 71-72, and in further view of Gramer et al. (Biotechnology and Bioengineering, 2011, previously cited 06/08/2022, hereafter “Gramer”).
The combined teachings of Ozturk and Pezzini are relied upon as above.
In regards to claim 40 and 73-74, as above, Ozturk teaches that the concentrations of nutrients such as glucose or glutamine fluctuated (both increased or decreased) over the different dissolved oxygen conditions (p439, Figure 2). Therefore, as a result of a manipulation of any first condition (change in dissolved oxygen concentration), the concentration of nutrients such as glucose or glutamine in any subsequent second condition increased or decreased accordingly. However, Ozturk does not explicitly teach that the concentration of galactose was manipulated.
Also however, in the event that claims 40 and 73-74 require the direct manipulation of the concentrations of nutrients, and specifically galactose, it would still be obvious to a person of ordinary skill in the arts and modify the method of Ozturk and manipulate the concentration of those nutrients (or galactose specifically) between conditions because Gramer teaches that to optimize antibody production in a bioreactor, increasing concentrations of the nutrients uridine, manganese chloride, and galactose were added to the feed medium (Abstract, p1591). Gramer also teaches that not only did this suppress loss of galactosylation (a specific glycosylation with galactose that affects antibody potency and function), but that it also improved antibody galactose content (p1599, Discussion).
Gramer does not explicitly teach that the concentration of galactose was decreased. However, Gramer teaches that the purpose of the experiment was to optimize nutrient concentrations in regards to galactosylation (Abstract, p1591). While Gramer increased galactose concentration over time, the experiment could have easily have been designed to instead decrease galactose levels over time, as Ozturk does with dissolved oxygen above, to further optimize the method. Furthermore, a person of ordinary skill in the arts would readily recognize that concentrations of substances in a continuous system can be increased or decreased over time, and the specification does not point to a criticality in decreasing galactose concentrations as compared to increasing them, specifically.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Ozturk and increase or decrease the concentrations of nutrients such as uridine, manganese chloride, and galactose because it would improve antibody production, and make better antibodies in the process. Furthermore, because Gramer demonstrates that increasing the concentrations is effective for suppressing the loss of galactosylation, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Ozturk, Pezzini, and Gramer renders the invention unpatentable as claimed.


Claims 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk in view of Pezzini, as evidenced by Serrato, as applied to claims 2, 7, 15, 17, 26, 37, 40, 66-68, and 71-72, and in further view of Qian et al. (Biotechnology Progress, 2011, previously cited 06/08/2022, hereafter “Qian”).
The combined teachings of Ozturk and Pezzini are relied upon as above.
In regards to claims 69-70, Ozturk does not explicitly teach that that the manipulation of the first medium to the medium of the second condition comprised increasing or decreasing the concentration of a water-soluble copper compound inside the bioreactor.
However, Qian teaches that different concentrations of copper sulfate (a water-soluble copper compound) were added to the basal medium for CHO cells used to produce a recombinant immunoglobulin (p1190, Cell line and culture, continuing to p1191). Qian also teaches that increasing the concentration of copper sulfate significantly decreased lactate accumulation while increasing viable cell density and protein titer (Abstract, p1990). Additionally, Qian teaches that reducing the concentration of copper sulfate retained those beneficial effects, but also had the benefit of reducing aggregated forms of the immunoglobulin (Abstract, p1990).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Ozturk and increase or decrease the concentration of a water-soluble copper compound inside the bioreactor to manipulate the medium of the first condition to establish the second condition because doing so would provide benefits like decreased lactate accumulation, increased cell density and protein titer, and reduce immunoglobulin aggregate formation. Furthermore, because Qian teaches that changes in concentration of a water-soluble copper compound in culture can effectuate these benefits (Figure 2, p1192), it can be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Ozturk, Pezzini, and Qian renders the invention unpatentable as claimed.


Claims 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk, in view of Pezzini, as evidenced by Serrato, as applied to claims 2, 7, 15, 17, 26, 37, 40, 66-68, and 71-72, and in further view of Subramanian et al. (US 20150110775 A1, 2015, previously cited 06/08/2022, hereafter “Subramanian”).
The combined teachings of Ozturk and Pezzini are relied upon as above.
In regards to claims 71-72, as above, Ozturk teaches that the concentrations of lysine fluctuated (both increased or decreased) over the different dissolved oxygen conditions (p440, Table 2). Therefore, as a result of a manipulation of any first condition (change in dissolved oxygen concentration), the concentration of lysine in any subsequent second condition increased or decreased accordingly.
However, in the event that claims 71-72 require the direct manipulation of the concentrations of lysine, it would still be obvious to a person of ordinary skill in the arts and modify the method of Ozturk and manipulate the concentration of lysine between conditions because Subramanian teaches a method for controlling the amount of lysine variants in a cell culture (paragraph [0010]). Subramanian teaches that this is accomplished by modulating the amount of zinc in the media (paragraph [0010]), and that this has the effect of increasing or decreasing concentration of certain lysine variants relative to others (paragraphs [0174-0175]). Subramanian also teaches that cultures were performed in bioreactors (paragraph [0250]) and that lowering the zinc concentration, specifically, provided an effective method for increasing the relative proportion of antibody products with C-terminal lysine on one or both heavy chains (paragraph [0234]).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Ozturk and manipulate the medium of the first condition to produce the second condition by increasing or decreasing the concentration of lysine within the bioreactor to optimize antibody products with C-terminal lysine on one or both heavy chains as desired. Furthermore, because Subramanian teaches that lysine levels can be effectively manipulated by adjusting the concentration of zinc in a bioreactor, it can be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Ozturk, Pezzini, and Subramanian renders the invention unpatentable as claimed.



Response to Arguments

	Applicant remarks that claim 2, as newly amended, includes the limitations of purifying product variants 1 and 2, which is not found in Ozturk (Remarks, p6).
Applicant’s arguments with respect to claim 2 have been considered but are moot because of new ground of rejection due to amendment of claims.
As above, while Ozturk does not explicitly teach steps of purifying first or second product variants, Pezzini teaches that culture product variants (such as monoclonal antibodies) have become the tool of choice for treating diseases such as cancers (p8198, Introduction). Pezzini also teaches that purification of culture media can eliminate contaminating proteins (called host cell proteins) which can ensure that the purity specifications required by regulatory authorities is met (p8198, Introduction). Furthermore, Pezzini teaches multiple methods for purifying culture product variants (such as monoclonal antibodies) are known in the art, including chromatography (p8198, Introduction).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Ozturk and include purification steps because purification of culture product variants (such as monoclonal antibodies) is required before they can be used for therapeutic purposes. Furthermore, because Pezzini teaches multiple purification steps that are known in the art, it could be done with predictable results and a reasonable expectation of success.

	In regards to various rejections under 35 U.S.C. 103, Applicant remarks that none of the combined references teach a method for manufacturing antibody variants comprising recovering and purifying two different product variations during a single run (Remarks, p7).
	Applicant’s remarks have been fully considered, but are not found persuasive.
While the specification of the instant applicant appears to disclose a method for producing monoclonal antibodies, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “manufacturing antibody variants” or “a single run”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, as detailed above, the method of Ozturk, as modified by Pezzini, teaches a method for a method for manufacturing antibody variants comprising recovering and purifying two different product variations during a single run.

	Applicant remarks that Ozturk only discloses measuring the culture conditions during a culturing run, not the characteristics of a protein being produced during the culturing run (Remarks, p7).
	Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “characteristics of a protein”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 2 only refers to a “product variant”. A conditioned medium could be a product variant itself, and the conditions whereby levels of dissolved oxygen vary could be a different product variants with at least different chemical properties.
Furthermore, even if claim 2 necessarily referred to protein characteristics, as claim 2 indicates that the steps of placing cells in first and second conditions is sufficient to establish first and second protein variants, and since, as above, Ozturk teaches that cells were subjected to first and second conditions (and therefore carries out these steps), the proteins produced in this process would inherently be different. As applicant points out, Ozturk teaches different conditions of at least 0% and 83% dissolved oxygen (Figure 2), which are at least a first and second condition.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

	Applicant remarks that Ozturk is simply measuring protein production and does not provide any suggestion to measure the characteristics of the antibodies produced (Remarks, p8).
Applicant’s remarks have been fully considered but are not found persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., steps of measuring the characteristics of the antibodies produced) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant remarks that a POSA reading Ozturk would understand the reference analysis of how oxygen levels affect cell culture, not an active method for modifying cell culture conditions during the culture run (Remarks, p8).
Applicant’s remarks have been fully considered, but are not found persuasive.
As discussed above, changing oxygen levels over time in a culture is a method of modifying culture conditions during a culture run. Additionally, claim 15 states that the differences in conditions can be due to levels of dissolved oxygen.

Applicant remarks that none of Heidemann, Qian, Gramer, or Subramanian teach changing culture conditions during a culture run, nor the method of performing a culture under two different conditions and purifying the first protein product prior to changing from the first to the second conditions (Remarks, p8).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed above, none of Heidemann, Qian, Gramer, Subramanian, are relied upon to teach changing culture conditions during a culture run, nor the method of performing a culture under two different conditions and purifying the first protein product prior to changing from the first to the second conditions. Rather, as detailed above, Ozturk, as suggested by Pezzini, teach these steps.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631